Citation Nr: 1737307	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO. 13-31 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable disability rating for post-operative residuals of right knee patellofemoral syndrome with malalignment and a disability rating in excess of 10 percent since May 4, 2017.

2. Entitlement to an initial compensable disability rating for post-operative residuals of left knee patellofemoral syndrome with malalignment and a disability rating in excess of 10 percent since May 4, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to July 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a May 2017 rating decision, the RO granted an increased 10 percent disability rating for the Veteran's post-operative residuals of right knee patellofemoral syndrome with malalignment, effective from May 4, 2017. An increased 10 percent disability rating for the Veteran's post-operative residuals of left knee patellofemoral syndrome with malalignment was also granted, effective from May 4, 2017. As this was not a full grant of the benefits sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claims have remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In September 2015, the Board issued a decision that denied the Veteran's claims for initial compensable disability ratings for his service-connected post-operative residuals of right knee patellofemoral syndrome with malalignment and post-operative residuals of left knee patellofemoral syndrome with malalignment. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In July 2016, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Remand (JMR) and remanded the claim back to the Board, which was granted by the Court. The parties had found that the Board erred by not providing an adequate statement of reasons or bases, specifically that the Board failed to consider the applicability of 38 C.F.R. § 4.59 (2016).

In September 2016 and most recently in April 2017, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. Post-operative residuals of right knee patellofemoral syndrome with malalignment is manifested by pain but does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, or impairment of the tibia and fibula.

2. Post-operative residuals of left knee patellofemoral syndrome with malalignment is manifested by pain but does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1. The criteria for an initial disability evaluation of 10 percent, but no higher, for post-operative residuals of right knee patellofemoral syndrome with malalignment throughout the appeal period have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2016).

2. The criteria for an initial disability evaluation of 10 percent, but no higher, for post-operative residuals of left knee patellofemoral syndrome throughout the appeal period have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examination reports during the appeal period collectively provided clear explanations in support of the examiners' opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Increased Ratings - Knees Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability. A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When determining the severity of musculoskeletal disabilities, VA must also consider the extent of any additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when the symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A veteran may receive a compensable disability rating based on pain, pursuant to 38 C.F.R. § 4.59, which relates to painful motion. This regulation notes: "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint." 38 C.F.R. § 4.59. The Court has explained that 38 C.F.R. § 4.59 applies when evaluating joint pain, even if such pain is not arthritis-related. Burton v. Shinseki, 25 Vet. App. 1, 4 (2011).
Right Knee

The Veteran contends that his right knee disability should be rated higher than the assigned initial noncompensable rating and 10 percent rating from May 4, 2017.

In an August 2009 service treatment record, the Veteran reported flare-ups of knee pain daily by walking, standing, elliptical exercise, biking, and generally anytime he moved his knee. The Veteran was unable to run however he indicated that there was no limitation on range of motion but that pain persisted at all times and increased with weight bearing. A physical examination showed no crepitus or pain on passive range of motion. The Veteran was noted to only have pain on weight bearing. Instability tests were performed and all negative including Lachman, anterior drawer, and posterior drawer tests. Collateral ligaments were strong, and the McMurray test was negative. Right knee active range of motion measurements were flexion to 105 degrees and extension to zero degrees. The Veteran was able to perform three repetitions on active range of motion with flexion to 110 degrees and extension to zero degrees. Passive range of motion measured flexion to 118 degrees and extension to zero degrees. Following three repetitions, right knee passive range of motion was flexion to 120 degrees and extension to zero degrees. The Veteran reported 6/10 pain during both active and passive range of motion testing.

In a March 2010 service treatment record, the Veteran's right knee was noted to be stable with no swelling. A Lachman test was negative and the Veteran's range of motion was flexion to 108 degrees and extension to zero degrees. The Veteran was unable to perform impact activities or prolonged standing. 

During the July 2010 VA examination, the Veteran reported pain and discomfort in his knees bilaterally and daily flare-ups with moderate to severe pain lasting about 20 to 30 minutes until he took pain medications and had rest. The Veteran indicated that driving, prolonged standing or walking, and overuse would aggravate the knees and that a hot bath and medications including percocets and tramadol would alleviate the knee pain. The Veteran was able to stand 15 to 30 minutes and walk one to three miles. He used a knee brace for both knees constantly and a cane as necessary.

The Veteran's impression on the extent of effects of flare-ups on loss of motion or other functional impairment was 50 percent. He reported giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling and tenderness. He denied deformity, instability, incoordination, episodes of dislocation or subluxation, locking episodes, and effusions.

A physical examination of the Veteran's knees revealed tenderness bilaterally and well healed surgical scars on both knees. The examiner wrote "no problems noted" in his examination report. The Veteran did not exhibit bumps consistent with Osgood-Schlatter's disease; crepitation; mass behind knee; clicks or snaps; grinding; instability; patellar abnormality; meniscus abnormality; or abnormal tendons or bursae. There was also no joint ankylosis. Range of motion measurements for the right knee were flexion to 130 degrees and extension to zero degrees with no objective evidence of pain with active motion. There was no objective evidence of pain following repetitive motion or additional limitations after three repetition of range of motion. X-ray imaging of the right knee showed that joint spaces were preserved with no joint effusion or acute osseous abnormalities and soft tissues were unremarkable. The Veteran had full muscle strength upon testing and a gait that was within normal limits. The examiner indicated that the right knee disability did not have significant effects on the Veteran's usual occupation but had effects on usual daily activities including a mild effect on chores, dressing, and driving; a moderate effect on exercise; and a severe effect on sports.

The December 2014 VA examination report indicates that the Veteran did not have any new complaints or problems related to the right knee and denied flare-ups that impacted the function of the right knee and any functional loss or functional impairment regardless of repetitive use.

A physical examination revealed range of motion for the right knee of flexion to 130 degrees and extension to 0 degrees. The examiner wrote there was no pain noted on examination and that there was no evidence of pain with weight bearing. The Veteran exhibited tenderness to palpation in the right lateral aspect of the knee. He was able to perform repetitive use testing with three repetitions without additional loss of function or range of motion. The Veteran was examined immediately after repetitive use over time and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. The examination of the right knee was not conducted during a flare-up but the Veteran denied any flare-ups related to the right knee. Muscle strength testing for the right knee revealed normal strength and the examiner indicated that the Veteran did not have muscle atrophy or objective evidence of crepitus. The examiner made specific findings that the Veteran did not have recurrent subluxation or lateral instability. Joint stability testing for the right knee was performed and no instability was found. Anterior instability (Lachman test), posterior instability (posterior drawer test), medial and lateral (valgus/varus pressure test) were all normal. The examiner noted that the Veteran did not have a tibial and/or fibular impairment or a meniscus (semilunar cartilage) condition. A 2006 patellar tendon transposition surgery of the right knee was noted in the examination report and residuals were described as residual pain with prolonged standing and ambulation. There were no other pertinent physical findings, complications, signs or symptoms related to the surgery. The Veteran did not require the use of any assistive device as a normal mode of locomotion. The examiner indicated that the Veteran's right knee disability did not impact his ability to perform any type of occupational task.

The Veteran was afforded another VA examination in October 2016. The Veteran reported that his knee pain had increased and was worse with prolonged standing, walking long distances, and squatting. The Veteran did not report flare-ups of the right knee. 

A physical examination revealed evidence of pain with weight bearing and crepitus, but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Range of motion testing for the right knee showed flexion to 135 degrees (with pain) and extension to zero degrees. The examiner noted that range of motion itself did not contribute to functional loss. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Pain was noted on examination and caused functional loss, but the Veteran was able to perform repetitive use testing with three repetitions without additional functional loss or range of motion. Muscle strength testing for the right knee revealed normal strength and the examiner indicated that the Veteran did not have muscle atrophy.

The examiner made specific findings that the Veteran did not have ankylosis, recurrent subluxation, lateral instability, or any tibial and/or fibular impairment. Joint stability testing for the right knee was performed and no instability was revealed. There was recurrent effusion noted as occasional swelling in the knees. The Veteran did not have a meniscus condition. A September 2004 right knee lateral release surgery was noted with residuals of pain and swelling. There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the right knee surgery. The Veteran occasionally used a knee brace. The examiner wrote that the Veteran's right knee disability impacted his ability to perform occupational tasks as it caused knee pain with prolonged standing, walking distances, and squatting.

During the May 2017 VA examination, the Veteran complained of flare-ups which result in shooting pain and vibratory aching. He also reported episodes where his knee would buckle a few times a week. The Veteran denied functional loss or functional impairment regardless of repetitive use and used over-the-counter nonsteroidal anti-inflammatory drugs (NSAIDs) as necessary.

A physical examination revealed range of motion of flexion to 140 degrees and extension to 5 degrees. Range of motion itself did not contribute to a functional loss and no pain was noted on examination. The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion. There was no objective evidence of localized tenderness or pain on palpation and no evidence of pain with weight bearing. There was objective evidence of crepitus. The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. The examination was not performed during a flare-up and the examiner found that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups with factors of fatigue and weakness. The examiner also noted contributing factors of disability including less movement than normal, weakened movement, and disturbance of locomotion. Strength testing revealed normal muscle strength with flexion and extension. The Veteran did not have muscle atrophy.

The examiner also found that the Veteran did not have ankylosis subluxation, lateral instability, or effusion. Joint stability testing was performed and following normal anterior instability (Lachman), posterior instability, medial instability (valgus pressure), lateral instability (varus pressure) tests, no instability was found. The Veteran did not have recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment. The examiner also indicated that the Veteran did not have a meniscus condition. A September 2004 right lateral patella release surgery was noted but no residuals of the procedure were found by the examiner. The Veteran did not require the use of any assistive devices and the examiner indicated that the shooting and vibratory aching in both knees is distracting in any vocation. 

A 10 percent evaluation is the minimum compensable evaluation for the right knee disability at issue, and as such this is the appropriate initial rating under the criteria applicable to the Veteran's claim. See 38 C.F.R. § 4.59. Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to at least the minimum compensable rating of 10 percent for the service-connected for post-operative residuals of right knee patellofemoral syndrome with malalignment based on the application of 38 C.F.R. § 4.59 as interpreted in Burton, supra, and the claim for higher initial rating is granted to that extent.

However, the Board finds that the evidence does not show that a disability rating in excess of 10 percent for post-operative residuals of right knee patellofemoral syndrome with malalignment is warranted at any point of the appeal period. At the outset, the Board notes that the evidence does not support an award for an increased rating for the right knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated at any VA examination performed. The examiners specifically noted that there was no ankylosis in July 2010, October 2016, and May 2017 VA examination reports. An x-ray examination during the July 2010 VA examination of the right knee showed that joint spaces were preserved with no joint effusion or acute osseous abnormalities and soft tissues were unremarkable. The December 2014, October 2016, and May 2017 examiners specifically noted that there was no tibiofibular abnormality. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2016). 

The Board has considered the Veteran's post-operative residuals of right knee patellofemoral syndrome with malalignment evaluated as 10 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with slight disability of the knee. There are no findings of impairment of the tibia and fibula of the right knee at any time during the appeal period, which was confirmed by the VA examinations provided. 

The Board has considered the Veteran's right knee disability as evaluated under DC 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. During the July 2010 VA examination, the Veteran reported that he experienced weakness, giving way, stiffness, decreased speed of joint motion, swelling, tenderness, and pain. The Veteran reported episodes where his knee would "buckle" a few times a week in the May 2017 VA examination. The July 2010 VA examiner noted surgical scars on the knees and wrote "no problems noted" regarding the procedure. The Veteran himself denied deformity, instability, incoordination, episodes of dislocation or subluxation, locking episodes, and effusions and the examiner found that the Veteran did not exhibit bumps consistent with Osgood-Schlatter's disease; crepitation; mass behind knee; clicks or snaps; grinding; instability; patellar abnormality; meniscus abnormality; or abnormal tendons or bursae. X-ray imaging of the right knee performed in July 2010 showed that joint spaces were preserved with no joint effusion or acute osseous abnormalities and soft tissues were unremarkable. Effusion with occasional swelling of the knee was noted in the October 2016 VA examination and the examiner indicated that a September 2004 right knee lateral release surgery had residuals of pain and swelling, however, the Veteran was able to perform repetitive use testing with no additional loss of function or range of motion. VA examiners in July 2010 and May 2017 found that that the Veteran did not have instability or effusion in the right knee. The May 2017 VA examination report indicates that the Veteran did not have a meniscus condition but the examiner noted a September 2004 right lateral patella release surgery and no residuals of the procedure were found by the examiner. The Veteran did not require the use of any assistive device. There was objective evidence of crepitus but the examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.

To the extent that the evidence has shown a meniscus abnormality, the preponderance of the evidence is against a finding that this resulted in symptoms other than those already compensated by the Veteran's currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's right knee disability to more closely approximate the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. For example, examiners in July 2010, and May 2017 noted that the Veteran's right knee does not have effusion. The examiner in the October 2016 VA examination report noted effusion but also noted that the Veteran did not have a meniscus condition. The Veteran did not exhibit objective evidence of localized tenderness or pain on palpation and was able to perform repetitive use testing without additional functional loss or range of motion. At the May 2017 VA examination, the Veteran specifically reported that his knee "buckled," and the examiner wrote when performing the physical examination that there were no signs of effusion, instability, and no evidence of locking pain. Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the right knee joint. 

The Board also finds that the preponderance of the evidence of record is against higher or an additional separate rating for the service-connected right knee disability under other DCs. Considering DC 5257, which addresses lateral instability and subluxation, the Veteran alleges that he has instability in his right knee. For example, during the May 2017 VA examination, the Veteran reported flare-ups which would result in shooting pain and vibratory aching and also reported episodes where his knee would "buckle" a few times a week. 
While the Veteran has asserted that he has experienced right knee instability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has either right knee instability or subluxation to warrant a rating greater than 10 percent under DC 5257. Specifically, multiple medical professionals have examined the Veteran's knee and specifically tested the knee for instability and have found that his right knee does not have instability. Thus, it is not just a matter of the examiner being silent as to whether or not the knee has instability, but rather the examiner physically examining the knee for whether there is instability and making a finding that there is no instability. For example, in the July 2010 VA examination report, the examiner wrote that the Veteran did not exhibit bumps consistent with Osgood-Schlatter's disease; crepitation; mass behind knee; clicks or snaps; grinding; instability; patellar abnormality; meniscus abnormality; or abnormal tendons or bursae. The Veteran himself indicated that he did not experience instability, incoordination, episodes of dislocation or subluxation, locking episodes, and effusions.

In the December 2014, October 2016, and May 2017 VA examination reports, the examiners indicated that joint stability testing were performed and found no joint instability with negative anterior instability (Lachman test), posterior instability (Posterior drawer test), medial instability and lateral instability (stable to varus and valgus force). The examiners completed all the parts on the examination report that addressed stability. When asked if there was a history of recurrent subluxation, the examiners checked no. When asked if there a history of lateral instability, the examiners checked no. When asked to test the joint stability, the examiners noted that the stability of the Veteran's right knee was checked and no instability was found. The clinical findings made by medical professionals do not support a finding of lateral instability or subluxation of the right knee. The Board accords more probative value to medical professionals who have experience in evaluating the knee joint and made specific findings that the right knee joint did not have instability than the Veteran's allegation that his right knee "buckled." The more probative evidence does not support the assignment of a separate rating under DC 5257 and outweighs the Veteran's allegations that he felt right knee instability. 

The Board also finds that the preponderance of the evidence of record is against a 20 percent rating for the right knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the right knee to 30 degrees and 15 degrees, respectively. This has not been demonstrated in this case. At VA examinations, conducted in July 2010, December 2014, October 2016, and May 2017, right knee flexion was limited, at worst, to 130 degrees. Extension was normal (zero degrees) at each of the VA examinations except for the May 2017 examination which was to 5 degrees. Thus, in view of the foregoing, a higher 20 percent disability rating for right knee flexion and extension are not warranted under DCs 5260 and 5261. 

As noted above, under VAOPGCPREC 9-04, separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. However, there is no compensable loss of flexion or compensable loss of extension of the right knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the right knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. A noncompensable limitation of extension (5 degrees) was shown during the May 2017 VA examination, however the minimum 10 percent rating under 38 C.F.R. § 4.59 results in greater rating. The record does not show that the level of limitation of motion contemplated by even a noncompensable limitation of flexion (60 degrees) was met at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disability. 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The evidence of record reveals complaints of right knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during the July 2010, December 2014, October 2016, and May 2017 VA examinations. Although the Board is required to consider the effect of pain when making a rating determination, it is important to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997). While the Veteran showed crepitus during the October 2016 and May 2017 VA examinations, the examiner noted that the Veteran still demonstrated 135 degrees and full 140 degrees of right knee flexion in the examinations, respectfully. The Veteran also had full extension in October 2016. Further, the examiners consistently found that range of motion itself did not contribute to functional loss even if pain caused functional loss and that the Veteran did not have ankylosis, recurrent subluxation, or lateral instability. The Veteran also did not require the use of any assistive devices for ambulation during the December 2014 and May 2017 VA examinations. Examiners have also reported that the Veteran had 5/5 strength in his right lower extremity and no muscle atrophy. Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee is not met. Any additional functional limitation as result of flare-ups is contemplated in the currently assigned 10 percent evaluation.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11(limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)). As noted above, despite the Veteran's subjective complaints of right knee pain, he demonstrated 130 degrees, 130 degrees, 135 degrees (with pain), and 140 degrees of flexion of the right knee at the July 2010, December 2014, October 2016, and May 2017 examinations, respectively, and full extension even with repetitive range of motion testing except during the May 2017 examination where extension was 5 degrees. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected right knee disability at any point during the appeal period.

In sum, the Veteran is entitled to at least the minimum compensable rating of 10 percent for the service-connected for post-operative residuals of right knee patellofemoral syndrome with malalignment based on the application of 38 C.F.R. § 4.59 as an initial rating, however, as the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected residuals for post-operative residuals of right knee patellofemoral syndrome with malalignment at any point of the appeal period, the benefit of the doubt doctrine is not for application for this evaluation, and the Veteran's claim id denied to this extent. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Left Knee

The Veteran contends that his left knee disability should be rated higher than the assigned initial noncompensable rating and 10 percent rating from May 4, 2017.

In an August 2009 service treatment record, the Veteran reported flare-ups of knee pain daily by walking, standing, elliptical exercise, biking, and generally anytime he moved his knee. The Veteran was unable to run however indicated there was no limitation on range of motion but that pain persisted at all times and increased with weight bearing. A physical examination showed no crepitus or pain on passive range of motion. The Veteran was noted to only have pain on weight bearing. Instability tests were performed and all negative including Lachman, anterior drawer, and posterior drawer tests. Collateral ligaments were strong, and the McMurray test was negative. Left knee active range of motion measurements were flexion to 100 degrees and extension to zero degrees. The Veteran was able to perform three repetitions on active range of motion with flexion to 102 degrees and extension to zero degrees. Passive range of motion measured flexion to 120 degrees and extension to zero degrees. There was no change of passive range of motion following three repetitions. The Veteran reported 6/10 pain during both active and passive range of motion testing.

In a March 2010 service treatment record, the Veteran's left knee was noted to be stable with no swelling. A Lachman test was negative and the Veteran's range of motion were flexion to 101 degrees and extension to zero degrees. The Veteran was unable to perform impact activities or prolonged standing.

During the July 2010 VA examination, the Veteran reported pain and discomfort in his knees bilaterally and daily flare-ups with moderate to severe pain lasting about 20 to 30 minutes until he took pain medications and had rest. The Veteran indicated that driving, prolonged standing or walking, and overuse would aggravate the knees and that a hot bath and medications including percocets and tramadol would alleviate the knee pain. The Veteran was able to stand 15 to 30 minutes and walk one to three miles. He used a knee brace for both knees constantly and a cane as necessary. The Veteran's impression on the extent of effects of flare-ups on loss of motion or other functional impairment was 50 percent. He reported giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling and tenderness. He denied deformity, instability, incoordination, episodes of dislocation or subluxation, locking episodes, and effusions. 

A physical examination of the Veteran's knees revealed tenderness bilaterally and well healed surgical scars on both knees. The examiner wrote "no problems noted" in his examination report. The Veteran did not exhibit bumps consistent with Osgood-Schlatter's disease; crepitation; mass behind knee; clicks or snaps; grinding; instability; patellar abnormality; meniscus abnormality; or abnormal tendons or bursae. There was also no joint ankylosis. Range of motion measurements for the left knee were flexion to 135 degrees and extension to zero degrees with no objective evidence of pain with active motion. There was no objective evidence of pain following repetitive motion or additional limitations after three repetition of range of motion. X-ray imaging revealed a postsurgical change at the proximal left tibia with a surgical screw in place with no hardware failure or loosening. Joint spaces were preserved with no joint effusion or acute osseous abnormalities and soft tissues were unremarkable. The Veteran had full muscle strength upon testing and a gait that was within normal limits. The examiner indicated that the left knee disability did not have significant effects on the Veteran's usual occupation but had effects on usual daily activities including a mild effect on chores, dressing, and driving; a moderate effect on exercise; and a severe effect on sports.

The December 2014 VA examination report indicates that the Veteran did not have any new complaints or problems related to the left knee and denied flare-ups that impacted the function of the left knee and any functional loss or functional impairment regardless of repetitive use.
A physical examination revealed range of motion for the left knee of flexion to 130 degrees and extension to zero degrees. Range of motion itself did not contribute to functional loss. The examiner wrote there was no pain noted on examination and that there was no evidence of pain with weight bearing. The Veteran exhibited slight tenderness to palpation in the lateral joint line of the knee. The Veteran was able to perform repetitive use testing with three repetitions without additional loss of function or range of motion. The Veteran was examined immediately after repetitive use over time and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. The examination of the left knee was not conducted during a flare-up but the Veteran denied that he had any flare-ups. Muscle strength testing for the left knee revealed normal strength and the examiner indicated that the Veteran did not have muscle atrophy or objective evidence of crepitus. The examiner made specific findings that the Veteran did not have recurrent subluxation or lateral instability. Joint stability testing for the left knee was performed and no instability was found. Anterior instability (Lachman test), posterior instability (posterior drawer test), medial and lateral (valgus/varus pressure test) were all normal. The examiner noted that the Veteran did not have a tibial and/or fibular impairment or a meniscus (semilunar cartilage) condition. A 2006 patellar tendon transposition surgery of the left knee was noted in the examination report and residuals were described as residual pain with prolonged standing and ambulation. There were no other pertinent physical findings, complications, signs or symptoms related to the surgery. The Veteran did not require the use of any assistive device as a normal mode of locomotion. The examiner indicated that the Veteran's left knee disability did not impact his ability to perform any type of occupational task.

The Veteran was afforded another VA examination in October 2016. The Veteran reported that his knee pain had increased and was worse with prolonged standing, walking long distances, and squatting. The Veteran did not report flare-ups of the left knee. 

A physical examination revealed evidence of pain with weight bearing and crepitus, but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Range of motion testing for the left knee showed flexion to 135 degrees (with pain) and extension to zero degrees. The examiner noted that range of motion itself did not contribute to functional loss. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Pain was noted on examination and caused functional loss, but the Veteran was able to perform repetitive use testing with three repetitions without additional functional loss or range of motion. Muscle strength testing for the left knee revealed normal strength and the examiner indicated that the Veteran did not have muscle atrophy.

The examiner made specific findings that the Veteran did not have ankylosis, recurrent subluxation, lateral instability, or any tibial and/or fibular impairment. Joint stability testing for the left knee was performed and no instability was revealed. The Veteran did not have a meniscus condition. The Veteran's April 2004 left knee lateral release surgery was noted with residuals of pain and swelling. There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the left knee surgery. The Veteran occasionally used a knee brace. The examiner wrote that the Veteran's left knee disability impacted his ability to perform occupational tasks as it caused knee pain with prolonged standing, walking distances, and squatting.

During the May 2017 VA examination, the Veteran complained of flare-ups which result in shooting pain and vibratory aching. The Veteran also reported episodes where his knee would buckle a few times a week. He denied functional loss or functional impairment regardless of repetitive use and used over-the-counter NSAIDs as necessary. 

A physical examination revealed range of motion was flexion to 135 degrees and extension to zero degrees. Range of motion itself did not contribute to a functional loss and no pain was noted on examination. The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion. There was no objective evidence of localized tenderness or pain on palpation and no evidence of pain with weight bearing or crepitus. The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. The examination was not performed during a flare-up and the examiner found that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups with factors of pain, fatigue and weakness. The examiner also noted contributing factors of disability including less movement than normal, weakened movement, and disturbance of locomotion. Strength testing revealed normal muscle strength with flexion and extension. The Veteran did not have muscle atrophy.

The examiner also found that the Veteran did not have ankylosis, subluxation, lateral instability, or effusion. Joint stability testing was performed and following normal anterior instability (Lachman), posterior instability, medial instability (valgus pressure), lateral instability (varus pressure) tests, no instability was found. The Veteran did not have recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment. The examiner also indicated that the Veteran did not have a left meniscus condition. An April 2004 left lateral patella release surgery was noted but no residuals of the procedure were found by the examiner. The Veteran did not require the use of any assistive devices and the examiner indicated that the shooting and vibratory aching in both knees is distracting in any vocation. 

A 10 percent evaluation is the minimum compensable evaluation for the left knee disability at issue, and as such this is the appropriate initial rating under the criteria applicable to the Veteran's claim. See 38 C.F.R. § 4.59. Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to at least the minimum compensable rating of 10 percent for the service-connected for post-operative residuals of left knee patellofemoral syndrome with malalignment based on the application of 38 C.F.R. § 4.59 as interpreted in Burton, supra, and the claim for higher initial rating is granted to that extent.

The Board finds that evidence does not support an award for an increased rating for the left knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in July 2010, December 2015, October 2016, or May 2017. An x-ray examination of the left knee performed during the July 2010 VA examination revealed a postsurgical change at the proximal left tibia with a surgical screw in place with no hardware failure or loosening. Joint spaces were preserved with no joint effusion or acute osseous abnormalities and soft tissues were unremarkable. Further, the examiner wrote that the Veteran had full muscle strength, a normal gait, and did not exhibit bumps consistent with Osgood-Schlatter's disease; crepitation; mass behind knee; clicks or snaps; grinding; instability; patellar abnormality; meniscus abnormality; or abnormal tendons or bursae. The July 2010, December 2014, October 2016, and May 2017 VA examiners specifically noted that there was no tibiofibular abnormality or subluxation. The examiners also found that the Veteran did not have ankylosis of the left knee except for the December 2014 examiner who did not report any findings on ankylosis. Also, the examiners in December 2014, October 2016, and May 2017 stated that the Veteran's patellar tendon transposition / lateral release surgery did not result in other pertinent physical findings; complications; conditions; symptoms; or painful or unstable scars larger than 39 square centimeters. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263.

The Board has considered the Veteran's post-operative residuals of left knee patellofemoral syndrome with malalignment disability evaluated as 10 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with slight disability of the knee. There are no findings of impairment of the tibia and fibula of the left knee at any time during the appeal period, which was confirmed by the VA examinations provided.

The Board has considered the Veteran's left knee disability as evaluated under DC 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. During the July 2010 VA examination, the Veteran reported that he experienced left knee giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling and tenderness. The December 2014, October 2016, and May 2017 VA examiners found that the Veteran suffered no complications or residuals of procedures related to the left knee and these same VA examiners also found that the Veteran had no instability, effusion, or dislocation symptoms in the left knee. 

The preponderance of the evidence is against a finding that during the appeal period the Veteran had a meniscus abnormality which resulted in symptoms other than those already compensated by the currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's left knee disability to more closely approximate the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. The VA examiners have noted in July 2010 and May 2017 that the Veteran did not have effusion in the left knee. The Veteran specifically denied locking episodes and effusions of the left knee during the July 2010 VA examination. The examiner found no objective evidence of crepitus in the July 2010, December 2014, and May 2017 VA examinations. In December 2014, October 2016, and May 2017, the Veteran denied flare-ups that impacted the function of the left knee and any functional loss or functional impairment regardless of repetitive use. While the a physical examination during the October 2016 examination revealed evidence of pain with weight bearing and crepitus there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. During the May 2017 examination report, when asked if there was a history of recurrent effusion, the examiner checked no. The examiner indicated an April 2004 left lateral patella release surgery was performed but did not specifically note any residuals signs of symptoms of the procedure when asked. Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the left knee joint. 

The Board also finds that the preponderance of the evidence of record is against higher or an additional separate rating for the service-connected post-operative residuals of left knee patellofemoral syndrome with malalignment under other DCs. Considering DC 5257, which addresses lateral instability and subluxation, the Veteran alleges that he has instability in his left knee. At the May 2017 VA examination, the Veteran complained that his left knee would "buckle" a few times a week. During the July 2010 VA examination, the Veteran reported giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling and tenderness. He denied deformity, instability, incoordination, episodes of dislocation or subluxation, locking episodes, and effusions.

While the Veteran has asserted that he has experienced left knee instability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has either left knee instability or subluxation to warrant a separate rating under DC 5257. The Veteran was afforded VA examinations in July 2010, December 2014, October 2016, and May 2017 in which medical professionals have examined the Veteran's left knee and specifically tested the knee for instability and have found that the Veteran's left knee does not have instability. In the July 2010 VA examination report, the examiner wrote that the Veteran's left knee did not exhibit bumps consistent with Osgood-Schlatter's disease; crepitation; mass behind knee; clicks or snaps; grinding; instability; patellar abnormality; meniscus abnormality; or abnormal tendons or bursae. The Veteran himself indicated that he did not experience instability, locking, or episodes of dislocation or subluxation. In the December 2014, October 2016, and May 2017 VA examination reports, the examiners performed joint stability testing and found no joint instability with negative anterior instability (Lachman test), posterior instability (Posterior drawer test), medial instability and lateral instability (stable to varus and valgus force). The examiners completed all the parts on the examination report that addressed stability and checked no for history of recurrent subluxation, history of lateral instability, and history of recurrent effusion. The clinical findings made by multiple medical professionals do not support a finding of lateral instability or subluxation of the left knee. The more probative evidence, findings from experienced medical professionals which show that the Veteran did not have instability in the left knee joint, does not support the assignment of a separate rating under DC 5257 and outweighs the Veteran's assertions that he felt left knee instability. 

The Board also finds that the preponderance of the evidence of record is against a 20 percent rating for the left knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the right knee to 30 degrees and 15 degrees, respectively. This has not been demonstrated in this case. At VA examinations, conducted in July 2010, December 2014, October 2016, and May 2017, left knee flexion was limited, at worst, to 130 degrees. Extension was normal (zero degrees) at each of the VA examinations. Thus, in view of the foregoing, a higher 20 percent disability rating for left knee flexion and extension are not warranted under DCs 5260 and 5261. 

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. Medical evidence has shown that there is no compensable loss of flexion or compensable loss of extension of the left knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the left knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. The record does not show that the level of limitation of motion contemplated by even a noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The evidence of record reveals complaints of left knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during any of the VA examinations. The Board would like to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon, 10 Vet. App. 194. While the July 2010 VA examination report indicates that the Veteran's impression of the effects of flare-ups on loss of motion or functional impairment was 50 percent, the Veteran demonstrated range of motion of flexion to 135 degrees flexion and full extension in the left knee with no objective evidence of pain following repetitive motion or additional limitations after three repetition of range of motion. The July 2010 VA examiner concluded that the Veteran had full muscle strength upon testing and a gait that was within normal limits. 

During the December 2014 VA examination, the Veteran did not have any new complaints or problems related to the left knee and denied flare-ups that impacted the function of the left knee and any functional loss or functional impairment regardless of repetitive use. The Veteran exhibited slight tenderness to palpation in the lateral joint line of the left knee but was able to perform repetitive use testing with three repetitions without additional loss of function or range of motion with flexion to 130 degrees and extension to zero degrees.

A physical examination performed during the October 2016 VA examination revealed evidence of pain with weight bearing and crepitus, but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Testing performed in October 2016 and May 2017 VA examinations showed range of motion showed flexion to 135 degrees (with pain in October 2016) and full extension. The Veteran was able to perform repetitive use testing and the examiner noted that range of motion itself did not contribute to functional loss even if pain caused functional loss. There was no objective evidence of localized tenderness or pain on palpation and no evidence of pain with weight bearing or crepitus in May 2017. Examiners have consistently reported that the Veteran has 5/5 strength in his left lower extremity and no atrophy. Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the left knee is not met. Any additional functional limitation as result of flare-ups is contemplated in the currently assigned 10 percent evaluation.

There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. See Mitchell, 25 Vet. App. 32. The Court has discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11. As noted above, despite the Veteran's subjective complaints of left knee pain, he demonstrated 135 degrees, 130 degrees, 135 degrees (with pain), and 135 degrees of flexion of the left knee at the July 2010, December 2014, October 2016, and May 2017 examinations, respectively, and full extension even with repetitive range of motion testing. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected left knee disability at any time during the appeal period.

In sum, the Veteran is entitled to at least the minimum compensable rating of 10 percent for the service-connected for post-operative residuals of left knee patellofemoral syndrome with malalignment based on the application of 38 C.F.R. § 4.59, however, the evidence does not show that a disability rating in excess of 10 percent disability is warranted. As the preponderance of the evidence is against the claim for a rating in excess of 10 percent for post-operative residuals of left knee patellofemoral syndrome with malalignment, the benefit of the doubt doctrine is not for application for this evaluation, and the Veteran's claim is denied to this extent. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

An initial 10 percent disability rating for post-operative residuals of right knee patellofemoral syndrome with malalignment is granted, but no higher, for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits. 

An initial 10 percent disability rating for post-operative residuals of left knee patellofemoral syndrome with malalignment is granted, but no higher, for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


